Citation Nr: 1717445	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for anxiety disorder with symptoms of PTSD, evaluated as 50 percent disabling prior to May 4, 2016, and 70 percent disabling therefrom.

2.  Entitlement to an effective date earlier than May 4, 2016 for the grant of a 70 percent rating for anxiety disorder with symptoms of PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in granted service connection for anxiety disorder with symptoms of PTSD and assigned a 30 percent disability rating, effective December 17, 2010.  In a November 2015 rating decision, the RO granted a 50 percent initial rating for the service-connected anxiety disorder with symptoms of PTSD, effective December 17, 2010.  In a July 2016 rating decision, the RO granted a 70 percent rating, effective May 4, 2016.  Although, as discussed below, the Veteran has disagreed with the effective date of the grant of the 70 percent increased rating, he has indicated that he is satisfied with the 70 percent rating increased rating and the 90 percent combined rating.  A veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

The Veteran testified before the undersigned at a September 2012 Video Conference hearing.  The hearing transcript is of record.  

In May 2015 and April 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an effective date earlier than May 4, 2016 for the grant of a 70 percent rating for anxiety disorder with symptoms of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.


FINDING OF FACT

In a May 2017 statement, the Veteran, through his representative, informed the Board that he wished to withdraw his appeal of the claim of entitlement to increased initial ratings for anxiety disorder with symptoms of PTSD.


CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of an appeal for entitlement to increased initial ratings for anxiety disorder with symptoms of PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)). 

In a May 2017 statement, prior to promulgation of a decision in the appeal, the Veteran informed the undersigned Veterans Law Judge of his desire to withdraw his appeal as to the issues of entitlement to increased initial ratings for anxiety disorder with symptoms of PTSD.  Specifically, the letter stated that the Veteran wished to "withdraw his appeal for the issue of increased evaluation for his anxiety with symptoms of PTSD," and that the Veteran indicated that he is "satisfied with the current 70 percent assigned for his anxiety disorder with symptoms of PTSD."  See May 9, 2017 statement from the Veteran's representative.

As the Veteran has withdrawn the appeal as to the issue of entitlement to increased initial ratings for anxiety disorder with symptoms of PTSD, there remains no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to this claim, and it is dismissed.


ORDER

The claim for entitlement to increased initial ratings for anxiety disorder with symptoms of PTSD, is dismissed.


REMAND

As noted above, in a July 2016 rating decision, the RO granted an increased rating of 70 percent for the service-connected anxiety disorder with symptoms of PTSD, effective May 4, 2016.  The Veteran filed a timely Notice of Disagreement (NOD) with the assigned effective date of May 4, 2016.  To date, the RO has not issued a statement of the case (SOC).  As such, the claim for an effective date earlier than May 4, 2016, for the grant of a 70 percent rating for service-connected anxiety disorder with symptoms of PTSD must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SOC addressing the issue of entitlement to an effective date earlier than May 4, 2016 for the grant of a 70 percent rating for service-connected anxiety disorder with symptoms of PTSD.  

2.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following issuance of the SOC unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court   of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


